Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on 2/14/2022, claims 96-105 are cancelled, claims 90-95 have been amended, and new claims 106-114 are added. Claims 90-95 and 106-114 are pending and under examination.
Election/Restrictions
Applicant’s election without traverse of the restriction in the reply filed on 2/14/2022 is acknowledged.
Drawings
The drawings are objected to because drawings (FIGURE 3-5) all contain dark shading which obscures the figures and are improper. 37 C.F.R. 1.84(m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 90-95 and 106-114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 90 recites the limitation "the hearing aid" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For similar reason, claims 108, 113 and dependent claims thereof are rejected as well.
Claim 90 recites the phrase “determining a content review score of the patient related to the content review questions, the experience questions, or the troubleshooting questions and patient viewing data corresponding to a use of the least one educational and experiential module by the patient” in lines 12-14. It is unclear whether the phrase requires “determining a content review score … relate to … the troubleshooting questions and patient viewing data” or “determining a content review score … and patient viewing data.” In the other words, it is unclear whether the step of determining is applied to a content review score alone or a content review score and patient viewing data together. For similar reason, claims 108, 113 and dependent claims thereof are rejected as well.

correct responses; determining if the patient responses are the correct responses.”
Claim 91 recites the limitation "the correct responses" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 91 recites the limitation “a content review score” in line 8. It is unclear whether the limitation refers to “a content review score” in claim 90 or another new content review score.
Claim 91 recites the limitation “the at least one of the message or the alert” in line 12. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “at least one of a message or an alert related to the content review score” in claim 91 or “at least one of a message or an alert” in claim 90. For similar reasons, claims 92-94, 107, and 110-112 are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 90-95 and 106-114 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 

[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 90, 108 and 113 recite(s):
1; comparing the patient viewing data and the content review score to threshold values to obtain a diagnostic result; based on the diagnostic result, automatically generating at least one of the message or the alert related to a hearing aid achievement of the patient; automatically transmitting the at least one of the message or the alert to at least one of the patient and a hearing healthcare provider; and wherein the at least one of the message or the alert provides a recommendation for at least one of improved hearing aid use or improved communication behavior of the patient based on the hearing aid achievement, wherein the threshold values are personalized values set for the patient by the hearing healthcare provider, and wherein the at least one of the message or the alert is one or more of an email message, a phone call, or a text message2.  
The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “at least one storage device storing 
Alternatively, the non-highlighted aforementioned, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses interacting with people about hearing loss experience and assessing the experience.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “at least one storage device storing instructions; and at least one computer processor,” “at least one display device,” storing data, and transmitting data.
The “at least one storage device storing instructions; and at least one computer processor,” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: storing data, and transmitting data. The additional element step is recited at a high level of generality, and amounts to mere data gathering, 
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying/transmitting/storing information to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 91-107, 109-112 and 114 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites no other additional limitations other than considered in the independent claim analysis. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 90-95 and 106-114 is/are rejected under 35 U.S.C. 102(A)(1) as anticipated by Recker (U.S. Patent Application Publication 2016/0066107) or, in the alternative, under 35 U.S.C. 103 as obvious 
Regarding claim 90, Recker discloses a system for providing adaptive, integrated, and interactive hearing healthcare education and communication (Abstract), comprising: 
at least one storage device storing instructions; and at least one computer processor configured to execute the instructions and to cause the system to perform operations (FIG. 3) comprising: 
providing, to a patient via at least one display device, at least one educational and experiential module, the at least one educational and experiential module comprising one or more of an educational module including content review questions, an experiential module including experience questions related to experiences of the patient using the hearing aid, and an interactive troubleshooting module including troubleshooting questions and system responses based on patient answers (FIG. 1A-1D; ¶0015: “The wearer is guided using gamification to adjust settings of the hearing assistance device using the mobile adaptation tool, including providing an update to the wearer via the adaptation tool with an indication of a level of matching between current settings and target settings, according to various embodiments.”; Examiner construed the limitations related to describing content of the questions, ex. “educational”, “experiential”,  “content review”, “interactive troubleshooting”, …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.); 
determining a content review score of the patient related to the content review questions, the experience questions, or the troubleshooting questions and patient viewing data corresponding to a use of the least one educational and experiential module by the patient (¶0018: “the hearing aid wearer could receive “points” for wearing his hearing aids, for making adjustments to his hearing aids and for reaching certain goals.”), wherein the patient viewing data includes at least one of a cumulative number of different videos viewed within a period of time, a title of each of the different videos viewed, and a number of times each of the different videos was viewed (Examiner construes the “title of each of the 
comparing the patient viewing data and the content review score to threshold values to obtain a diagnostic result (¶0019: “Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed.”);  
based on the diagnostic result, automatically generating at least one of the message or the alert related to a hearing aid achievement of the patient (¶0019: “Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed.”; ¶0020: “provides him with feedback regarding how well his hearing aids are matching a target.”); 
automatically transmitting the at least one of the message or the alert to at least one of the patient and a hearing healthcare provider (¶0019: “Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed.”; ¶0020: “provides him with feedback regarding how well his hearing aids are matching a target.”); and 
wherein the at least one of the message or the alert provides a recommendation for at least one of improved hearing aid use or improved communication behavior of the patient based on the hearing aid achievement (¶0020: “Also, giving the hearing aid wearer a fun and high-tech “game” that allows him to adjust his hearing aids, provides him with feedback regarding how well his hearing aids are matching a target, and provides him with incentives to train his hearing aids and meet certain goals, encourages him to reach target settings, and gives him an increased sense of ownership over the fitting process.”), 
wherein the threshold values are personalized values set for the patient by the hearing healthcare provider and stored in the at least one storage device (¶0019: “The present subject matter provides a method of incorporating the patient's own real-ear acoustics into the estimation of the 
wherein the at least one of the message or the alert is one or more of an email message, a phone call, or a text message (FIG. 2A-2B illustrates the text message).  
Alternatively, Recker does not explicitly disclose the patient viewing data includes at least one of a cumulative number of different videos viewed within a period of time, a title of each of the different videos viewed, and a number of times each of the different videos was viewed.
Crawford discloses system for performing assignment without testing (Abstract) comprising the patient viewing data includes at least one of a cumulative number of different videos viewed within a period of time, a title of each of the different videos viewed, and a number of times each of the different videos was viewed (35 in FIG. 3; ¶0030: “Information about student usage is valuable in determining whether students receive the greatest benefit from working on selected programs. Strong usage is likely to result in more progress through the selected programs and greater skill acquisition. For each user, usage is based on finding average weekly time (in minutes) the user worked on the selected predefined skill activities. Log in/log out time is updated when the student logs out for each student in the database 18 via the assessment module 6 and student performance data module 12.”).


Regarding claim 91, Recker further discloses 
providing, to the patient via the at least one display device, at least one content review question about content of the at least one educational and experiential module3 (FIG. 1A-1D); 
receiving, from the patient, patient responses to the at least one content review question (¶0016: “The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired.”); 
comparing the patient responses to a correct response (¶0019: “Once the settings in the hearing aids have reached the first set of targets”); 
determining if the patient responses is the correct response (¶0019: “Once the settings in the hearing aids have reached the first set of targets”); 
determining a content review score based on a number or a percentage of the correct responses (¶0018: “the hearing aid wearer could receive “points” for wearing his hearing aids, for making adjustments to his hearing aids and for reaching certain goals.”); and 
based on a result of the determining the content review score, automatically generating at least one of a message or an alert related to the content review score and transmitting the at least one of the message or the alert to at least one of the patient or the hearing healthcare provider (¶0017: “when the 
wherein the patient response and the correct response are stored in the at least one storage device (¶0025: “the present subject matter includes a GUI on the adaptation tool including an option to store each new set of gain/compression settings that the hearing aid wearer creates. In further embodiments, the GUI can also include: an option to label these settings; an option for the hearing aid wearer to revert to previous hearing aid settings; and/or an option for the new settings to become the “baseline” for future adjustments to the hearing aid settings.”).  

Regarding claim 92, Recker further discloses 
determining the hearing aid achievement of the patient based on the diagnostic result, wherein the determining the hearing aid achievement of the patient further includes: 
providing, to the patient, a question about a hearing aid experience of the patient (FIG. 1A-1D); 
receiving, from the patient, a patient response to the question (¶0016: “The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired.”); 
comparing the patient response to a threshold value (¶0019: “Once the settings in the hearing aids have reached the first set of targets”); and 
based on a result of the comparing the patient response to the threshold value, automatically generating at least one of a message or an alert related to the content review score and transmitting the at least one of the message or the alert to at least one of the patient or the hearing healthcare provider (¶0017: “when the hearing aid settings are adjusted so that they are close to the fitting targets, the hearing aid wearer could receive a message.”).  


determining system usage data, the system usage data measuring at least one of usage of the system and usage of at least one specific feature of the system by the patient (FIG 1A-1D; ¶0016: “The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired.”; It is noted that the limitation “measuring at least one of usage of the system and usage of at least one specific feature of the system by the patient” is merely directed to content and therefore considered as non-functional descriptive material; If Applicant intended to this descriptive material to be a functional step, Examiner respectfully requests to positively recite as steps; as currently claimed, it is unclear whether the system data measures the usage or the system data is a result of measuring of the usage; alternatively, ¶0030 of Crawford teaches the limitation as well); 
comparing the system usage data to one or more threshold values (¶0019: “Once the settings in the hearing aids have reached the first set of targets”); 
storing the system usage data and a result of the comparing the system usage data to the one or more threshold values in the at least one storage device (¶0025: “the present subject matter includes a GUI on the adaptation tool including an option to store each new set of gain/compression settings that the hearing aid wearer creates. In further embodiments, the GUI can also include: an option to label these settings; an option for the hearing aid wearer to revert to previous hearing aid settings; and/or an option for the new settings to become the “baseline” for future adjustments to the hearing aid settings.”); 
based on the result of the comparing the system usage data to the one or more threshold values, automatically generating at least one of a message or an alert related to the system usage data and transmitting the at least one of the message or the alert to at least one of the patient or a hearing 
providing at least one of one or more reports, each of the one or more reports including stored system usage data and a result of the comparing the system usage data to the one or more threshold values (¶0026: “a method for the hearing aid fitter to view the gain/compression settings (initial, current, target or saved settings) in the standard frequency-response-curve format or as a table of values, and these values can be displayed as simulated real-ear SPL or insertion gain, in dB; a method for the hearing aid fitter to transfer these values to a computer; a method for data logging that shows when new gain/compressions settings were programmed into the hearing aids (date and time), the new gain/compression values (displayed as simulated real-ear SPL or insertion gain, in dB); and an estimate of the level and signal-to-noise ratio of the environment in which the settings were created; and an estimate of when the hearing aid wearer should reach the target settings (based on how often he uses the application and how big the changes have been that he has made to his devices).”; see also FIG. 2A-2B), and 
Crawford teaches wherein the system usage data includes at least one of: a number of times that one or more features of the system are used by the patient, and a number of specific features of the system that are used by the patient (35 in FIG. 3; ¶0030: “Information about student usage is valuable in determining whether students receive the greatest benefit from working on selected programs. Strong usage is likely to result in more progress through the selected programs and greater skill acquisition. For each user, usage is based on finding average weekly time (in minutes) the user worked on the selected predefined skill activities. Log in/log out time is updated when the student logs out for each student in the database 18 via the assessment module 6 and student performance data module 12.”).


providing, to the patient, one or more troubleshooting questions related to patient experiences using the hearing aid (FIG. 1A-1D); 
receiving, from the patient, patient responses to the one or more troubleshooting questions (¶0016: “The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired.”); 
based on the patient responses to the one or more troubleshooting questions, automatically generating at least one of a message or an alert related to the one or more troubleshooting questions and transmitting the at least one of the message or the alert to at least one of the patient or the hearing healthcare provider (¶0017: “when the hearing aid settings are adjusted so that they are close to the fitting targets, the hearing aid wearer could receive a message.”); 
providing troubleshooting advice based on the patient responses to the one or more troubleshooting questions (FIG. 2A-2B); 
storing, in the at least one storage device, troubleshooting result data based on the patient responses to the one or more troubleshooting questions and a success of the patient in resolving the hearing aid problem (¶0025: “the present subject matter includes a GUI on the adaptation tool including an option to store each new set of gain/compression settings that the hearing aid wearer creates. In further embodiments, the GUI can also include: an option to label these settings; an option for the hearing aid wearer to revert to previous hearing aid settings; and/or an option for the new settings to become the “baseline” for future adjustments to the hearing aid settings.”); and 


Regarding claim 95, Recker further discloses that the diagnostic result relates to at least one of: videos and/or content viewed by the patient, a score of correct responses to the one or more content review questions, responses to at least one questionnaire, evaluation of progress on achieving at least one personal goal of the patient, a result from using a troubleshooting guide, and data transmitted to the system from the hearing aid (¶0019: “the hearing aid wearer could be given the final targets as a goal right away. In another embodiment, the wearer could be given targets that move him or her incrementally toward the end goal. For example, if the long-term goal is for the hearing aid wearer to increase his gain by X dB at some frequency, “X” can be divided by some number (e.g. 2, 3 or 4, etc.), and the hearing aid wearer can be given targets that are that are ½ (⅓, ¼, etc.) of the way between his current settings and the final target settings. Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed, in an embodiment.”).  



Regarding claim 107, Recker further discloses that the at least one computer processor is further configured to execute the instructions and to cause the system to perform operations comprising: comparing the patient viewing data to a threshold value to determine the hearing aid achievement; based on the hearing aid achievement, generating at least one of a message or an alert related to the hearing aid achievement and transmitting the at least one of the message or the alert to at least one of the patient or the hearing healthcare provider; and storing the hearing aid achievement in the at least one storage device (¶0019: “Once the settings in the hearing aids have reached the first set of targets”; ¶0025: “the present subject matter includes a GUI on the adaptation tool including an option to store each new set of gain/compression settings that the hearing aid wearer creates. In further embodiments, the GUI can also include: an option to label these settings; an option for the hearing aid wearer to revert to previous hearing aid settings; and/or an option for the new settings to become the “baseline” for future adjustments to the hearing aid settings.”; and ¶0017: “when the hearing aid settings are adjusted so that they are close to the fitting targets, the hearing aid wearer could receive a message.”).  

Regarding claim 108, please see the supra rejection of claims 90 and 91.  
Regarding claim 109, please see the supra rejection of claim 95.    
Regarding claim 110, please see the supra rejection of claim 92.      
Regarding claim 111, please see the supra rejection of claim 93.
Regarding claim 112, please see the supra rejection of claim 90.

Regarding claim 114, please see the supra rejection of claim 90.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner




/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner construes the limitation “the patient viewing data includes at least one of a cumulative number of different videos viewed within a period of time, a title of each of the different videos viewed, and a number of times each of the different videos was viewed” is information which a person can process mentally.
        2 Communicating a text message is consider certain organization of human activities.
        3 Examiner construes the limitations “content review” [question about] “content of the at least one educational and experiential module” are merely labelling or describing only the content of data, which is non-functional descriptive material.